*96OPINION.
ARUndell:
We can not say that the salary duly authorized and paid to the president of this corporation for the years 1919 and 1920 was an unreasonable one. So far as the record discloses the salary paid bore no direct relation to his stock holdings in the corporation. An unusual situation confronted the taxpayer during the years 1918, 1919, and 1920. By reason of the influenza epidemic its business expanded far beyond its normal volume. It was the personality of Frank and the'trust and confidence - that the people of Joplin had in him that caused them to prefer the taxpayer company to handle the preparation and interment of their dead. During the emergency he was required to and frequently did work 18 hours at a stretch. He was always the one to answer the first calls, to make the arrangements, and to direct the funeral services. The entire management of the business was on his shoulders and he was the directing head of the organization. The corporation as such made money and during the years in question paid liberal dividends. We believe the salary paid to Frank for the years in question to be reasonable and it should be allowed.